Title: John H. Cocke’s Description of Central College Board of Visitors Meeting, 25[–28 July 1817]
From: Cocke, John Hartwell
To: 


          
            25–28 July 1817
          
          25. Went to Monticello to Breakfast—Accompanied Mr Jefferson with Mr Southal & Mr Garrett to view the site—in which the changes proposed by Mr Jefferson as to the position of the buildings appear to be judicious in as much as they are calculated to save much labor in removing Earth—Returned with Mr Jefferson to dinner—Called in Charlottesville and found the amot of Subscriptions on Mr Leitches list between 22 & 23,000$. Mr Jefferson having written to Major Watson to meet us at Mr Madisons determines to go on in the morng.
          Mr Cabell joined us at Monticello after night—This insured a quorum of the Visitors—
          26. A fine day—Left Monticello at ¼ after 6 & arrived at Montpelier ¼ after 12 O’Clock—In conference upon the subject of sending subscription into the other Counties. it was in vain urged by Mr Cabell & myself that a joint address from the Visitors to four or five influential Gentlemen in each County requesting their attention & exertions for the promotion of the scheme, wou’d be productive of extensively beneficial results—We finally yielded to Mr Jeffersons suggestion of dividing the Counties among ourselves each taking those wherein he has particular acquaintances & addressing them individually—thus loosing in a very great degree the vast influence which of the Names of Jefferson & Madison in promoting the Subscription.—
          Application to be made to Doctor Knox of the Balt. Col. to undertake the Professorship of Languages—And to Cooper to fill the next professorship as soon as we can be prepared to receive him—
          Mr Jefferson gave us the following history of the introduction of the Cedar into Albemarle: Mr Hickman the fourth settler in that County carried up the first tree—Mr Bolling the Brother in law of Mr J— planted two near the grave of one of his Children who died at Shadwell about the year 1755 from which all in that Neighbourhood came—
        